It gives me pleasure to start out by congratulating you on
your election as President of the General Assembly of the
United Nations at its forty-eighth session. I should also like
to pay tribute to your predecessor, His Excellency Mr.
Stoyan Ganev, for his able stewardship of the previous
session of the Assembly.
Also, I should like to set on record our appreciation for
the outstanding efforts of the Secretary-General, His
Excellency Mr. Boutros Boutros-Ghali, to attain the goals of
the United Nations and to fulfil the growing responsibilities
entrusted to the world body in behalf of world peace. We
do note that the changes sweeping across the world today
impose upon the United Nations additional responsibilities
which the President, Government and people of Lebanon
view with hope and optimism. Therefore, we are all called
upon to provide the United Nations with the necessary
means for fulfilling its expanding mandates. By the same
token, the United Nations should for its part streamline its
operations in order to adapt to the demands of the future.
I take this opportunity to welcome the Member States
which have recently been admitted to the membership of the
United Nations. This is yet another indication of the
universality of this Organization and a confirmation of the
growing need for it.
As the current decade brings us closer to the end of
another century in the history of mankind, we now have a
clearer picture of the issues and concerns that dominate the
thinking of the peoples of the world. In dealing with the
spectrum of these questions, we need to rely first and
foremost on rational thinking. The wealth of experience
drawn from the lessons learned from the numerous conflicts
that have taken place throughout this century has taught us
that the path of peace is, in the final analysis, the optimal
course to follow, as all other avenues have proven futile.
The era of a divided world based on blocs and polarization,
which severely strained international relations and
precipitated crises for many decades, is now over.
Therefore, the world is now ready to develop a universal
vision of mankind based on a universal code of ethics and
set of human rights. The United Nations Organization,
which has long suffered from rivalries that paralysed it and
placed severe constraints on its potential, is increasingly
called upon, in an unprecedented fashion, to engage in
peace-keeping activities. Despite the fact that its current
operations are somewhat different from the conventional
functions originally envisioned for the Organization, its
operations demonstrate the growing need for this world body
to lend confidence and credibility to the multinational effort
in dealing with challenges and conflicts in a fair and sound
manner.
We believe that understanding between States and
peoples hinges upon the preservation of democracy and
human rights. Such understanding would in turn contribute
significantly to the elimination of regional and global
disputes, in keeping with a major principle set forth in the
Charter of the United Nations. Here, I would be remiss if
I did not recall Lebanon’s contribution to the drafting of the
Charter as well as of the Universal Declaration of Human
Rights, for Lebanon was a member of the Special
Committee entrusted with the drafting of both instruments.
Lebanon’s well-known tradition of firm commitment to
the principles of democracy, freedom and human rights, and
its success in upholding those principles despite the dangers
that threatened it for many years, remains faithful to the
basic pillars upon which our pluralistic, open and creative
society rests. Lebanon, which has withstood the trying years
of its plight, is now facing its critical challenges with the
vigour of renewed and consolidated national unity. It has
12 General Assembly - Forty-eighth session
incorporated those principles into the fabric of its identity.
Thus, the new constitution proclaims that Lebanon is
"Arab in identity and affiliation, a founder and active
member of the League of Arab States, fully committed
to its covenants; and a founding and active member of
the United Nations Organization, fully committed to its
Charter and the Universal Declaration of Human
Rights. The State is an embodiment of all these
principles, in all areas and spheres wherever they apply,
without exception."
In view of its singular experience, Lebanon deserves
your support and a pledge from the world community not
only to provide material assistance and help in the
reconstruction of what the civil war has destroyed, but to
bolster the Lebanese system. The need for the example set
by this system is all the more urgent in our world today,
given the many ethnic and religious conflicts currently
raging in various regions.
Lebanon, with its time-honoured tradition of
coexistence, moderation and tolerance emanating from these
lofty human values, can indeed be a living example to those
even in advanced societies who are searching for a
successful formula for social harmony. This is especially
true now that Lebanon has put its tragedy behind it and
embarked on a course of accord and concord.
The great majority of the Lebanese lived through the
years of war and bore the brunt of its devastation without
having any real belief in bellicosity or its causes.
Throughout the war, some one million students continued to
attend their schools and colleges as if to express, through
pursuit of education, their rejection of war. The same
majority continued to discharge its duties towards society
and the State in many parts of the country. Even ordinary
civilian crimes did not rise noticeably during the war.
All this confirms that the Lebanese, who settled this
problem a long time ago, not only in texts and precedents,
but also in their daily routines and life-styles, are proud to
be able to present to the world, after their long suffering, a
true example fashioned from first-hand experience of the
resilience of human nature with its wealth of intellect and
vivid diversity.
In our common interest we must all seek to safeguard
such a legacy and protect it from violence. This is
particularly true in the case of the Middle East region, which
has traditionally and historically suffered from the
interference of foreign powers and the struggles of interest
and conflict that transcended national frontiers, and even the
entire region, to pose a threat to world peace in its entirety.
Given the magnitude and intensity of the conflicts that
have ravaged Lebanon soil, the survival of our country
proves that the Lebanese nation is too strong to be
eliminated and that it has long-established traditions that will
stand the test of time. The people of Lebanon has
demonstrated great stamina and resilience in the face of
overwhelming odds.
Lebanon is committed to realizing its aspirations and
determined to achieve progress within the context of the
opportunities offered by the modern world. If the armed
conflicts and hostilities of recent decades have drained many
of our resources, our potential and our capabilities must
henceforth be channelled to face up to and overcome the
common challenges that confront mankind everywhere.
To this end, the Lebanese Government is striving to
restore Lebanon to its special position in the community of
civilized nations. The emphasis is on achievements that will
make the Lebanese individual capable of facing the future.
Lebanon considers that its major loss, perhaps, has been the
migration of many of its most talented and highly skilled
young people. One of our major concerns now is to create
favourable conditions that will attract them back. It is our
hope that our human resources will be highly instrumental
in expediting the reconstruction of the better society we all
aspire to see: a society that enjoys peace, democracy and
prosperity.
Lebanon, whose people suffered enormous hardship
during the dark years of war, fully recognizes and
appreciates the various tragedies and pains that afflict some
parts of the world today. As we reaffirm our permanent
commitment to peace and to the Charter of the United
Nations, and to the tenets that emanate from them, we stress
our adherence to and respect for an integrated system of
values which includes human rights, freedom and dignity.
Indeed, this should be the ultimate goal of every undertaking
and endeavour.
Early on, the United Nations took cognizance of the
situation in Lebanon, as attested to by the many resolutions
adopted by the Security Council on the Lebanese crisis.
Some people may not be aware that between 1968 and 1993
more than 80 United Nations resolutions and statements on
Lebanon were adopted. This is a large number of
resolutions in comparison with other crises. Lebanon has an
imposing file indeed with both the General Assembly and
the Security Council. If the sheer volume of United Nations
Forty-eighth session - 30 September l993 13
official records on Lebanon is compared with that of the
documents submitted to ordinary courts of law, it will
become clear instantly that, on the scales of international
justice, the weight of evidence tips the scales in favour of
Lebanon. Justice and law have been, and continue to be, on
the side of Lebanon. Notwithstanding, the Lebanese have
always been deeply disappointed by the fact that political
interests have continued to outweigh justice and the rule of
law, and led to the application of double standards regardless
of the scores of resolutions that have been adopted right here
in the United Nations in support of the legitimate demands
of Lebanon, a country that sought effective recourse from
the United Nations.
All those United Nations resolutions have called for
ending violence in Lebanon and for respecting its
sovereignty and territorial integrity, and thus have reaffirmed
the country’s political independence and national
sovereignty. Therefore, we must give credit to the
Organization for its initial favourable response in regard to
Lebanon, especially in terms of the need to implement
Security Council resolution 425 (1978) and the establishment
of the United Nations peace-keeping force in southern
Lebanon. I avail myself of this opportunity to recognize the
effective role played by the United Nations Interim Force in
Lebanon (UNIFIL). May I pay tribute to the many United
Nations personnel who have made sacrifices, including the
loss of life, in the line of duty in southern Lebanon. To
those contingents and to the friendly countries that have
contributed troops, we express our deep gratitude.
However, as we look forward to the future - having
taken firm and crucial steps towards restoring normalcy, with
the substantial and effective help of Syria in disarming the
militias, ending the internecine fighting and restoring the
authority of the State, we feel we have the right to call upon
the United Nations at a time when its role is being redefined
in consonance with current global changes, to act decisively
in Lebanon. More specifically, we expect the United
Nations to work forcefully for the implementation of
Security Council resolution 425 (1978), and to ensure
Israel’s total withdrawal to the internationally recognized
boundaries. It is not an overstatement to point out that
peace in Lebanon has been, and continues to be, the sine
qua non for stability in the Middle East and for the
establishment of a just and comprehensive peace in the
entire region. Any peace arrangements will remain fragile
and incomplete should the international community choose
to tolerate the continuation of a situation that threatens
Lebanon with potentially explosive disputes.
The Lebanese have agreed by consensus on a new
formula for national reconciliation, which was worked out in
1989 at Taif in Saudi Arabia. The Kingdom of Saudi Arabia
played the principal role in working out that formula, which
later became Lebanon’s constitution. Furthermore, Saudi
Arabia, in keeping with a long-standing tradition, together
with other members of the Gulf Cooperation Council
continues to donate substantial assistance towards the
reconstruction of Lebanon. With the same goal in mind, the
Lebanese Government undertook the implementation of a
rehabilitation programme in all spheres of life and in an
unmistakable atmosphere of international confidence.
Gradually, Lebanon began to restore its traditional, regional
and international role. This permitted Lebanese energies to
be unleashed, and gave rise to creative initiatives for
reconstructing and developing the country.
In all this, Lebanon has faced up to occupation and
violence, by adopting a stance anchored in the Charter of the
United Nations and the Universal Declaration of Human
Rights. Our country, which draws its strength from the
steadfastness and resilience of its people, has reaffirmed time
and again its right to live in dignity and to ensure the
freedom of its territory. The Lebanese Government is
heavily engaged in the reconstruction effort and the
enhancement of civilian life in order to promote stability
throughout the region.
Israeli acts of aggression, which have clear objectives
and purposes, have been met by the Lebanese with a high
sense of responsibility, solidarity and internal unity. Our
unchanging, spontaneous response is insistence on peace and
on securing the security and progress of our country, which
has paid dearly for having been used as an arena to settle
accounts among conflicting parties.
An insistence on peace was the driving force that
prompted the Lebanese to return immediately to their
villages and farms following the most recent Israeli
aggression. They pitched tents in front of their demolished
homes, thus demonstrating their deep attachment to the land
and their loyalty to the territory and its bounties.
The true nature of the Al-Khiyam detention camp,
where Israeli military authorities hold more than 200
Lebanese citizens without any legal grounds, is well known
to United Nations officials and to Member States. Indeed,
the case of those detainees is common knowledge in the
international media. Moreover, 100 other Lebanese
prisoners are being held in various prisons inside Israel.
Despite the repeated appeals by the Commission on Human
Rights and Amnesty International and the demands made by
14 General Assembly - Forty-eighth session
the Lebanese Government and human-rights societies in
Lebanon and the rest of the Arab world, the Israeli
authorities refuse to release them. Furthermore, for more
than eight years, Israel has denied the International
Committee of the Red Cross as well as family members
access to visit those prisoners.
It is high time indeed for Israel to respond to the
appeals of international bodies by releasing those hostages
promptly, thus putting an end to their drawn out suffering
and the agony of their families. In fact, Israel is duty-bound
to do so in compliance with the relevant international treaties
and conventions.
The positive developments now taking place daily in
Lebanon are the most articulate expression of the Lebanese
refusal to permit their country once again to be a victim of
the Middle East conflict at a time when the winds of peace
are starting to blow towards the region. Lebanon yearns for
peace and has consistently opted for peace throughout its
history. In fact, Lebanon can thrive only in an atmosphere
of peace and stability. Indeed, its role in its own region and
in the world at large cannot be performed in the midst of
violence and war. Lebanon believes that the Middle East
region, if it enjoys a just and comprehensive peace, will be
in a position to contribute incalculable services to mankind.
All the peoples of the region, including the Lebanese, have
enormous potential, backed by a great cultural heritage and
diverse capabilities. Energies and resources that have long
been squandered on war could then be harnessed in the
service of social and economic development as we stand on
the threshold of the twenty-first century with all its promise
of achievements to come.
Against this backdrop, and in view of the regional and
international developments that have made it possible to
initiate negotiations with Israel, Lebanon participated in
those negotiations two years ago despite the fact that parts
of its territory have been under occupation as a result of an
act of aggression committed by Israel in 1978 - and not
because of a state of war with Israel. Lebanon’s just case
firmly rests on a series of United Nations resolutions
adopted over the past 15 years, all of which demand Israel’s
withdrawal and define the necessary means and modalities
required to achieve it.
If Israel uses the security of its northern border as a
pretext, we would argue that all the measures taken by
Israel, including the occupation of territory, have contributed
to the disruption of security. In fact, Lebanon and the
international community are more than ever convinced that
the only way to ensure regional security is to end the
occupation of Lebanese territory and desisting from
tampering with the security and safety of its population.
Forty-five years of unabated disputes, conflicts and
wars have created certain outlooks. Changing such outlooks
will require great political courage and deep understanding
on the part of those who are interested in peace. Large-scale
direct support will also be needed, along with innovative
thinking to shake ourselves loose from traditional frames of
mind.
More than ever before, the Middle East sorely needs
brave, innovative approaches if it is to attain a firm and
lasting peace. Lebanon, which is participating in the peace
talks in order to liberate its lands and lay the foundations of
a just and comprehensive peace in the Middle East, wishes
to point out the following:
First, Lebanon demands the total withdrawal of Israel
from all occupied Lebanese territories under Security
Council resolutions 425 (1978) and 426 (1978). The
Lebanese armed forces will assume full responsibility for
security in the southern and western regions should Israel
implement the provisions of those two resolutions.
Secondly, Lebanon, which believes in and seeks peace,
would be among the first beneficiaries of a just peace as it
expands to encompass the entire region. Along with its
Arab brethren, Lebanon will be an active participant in
making peace and in supporting its development and
advocating its consolidation as the underpinning of life in the
Middle East.
Thirdly, Lebanon which has had very painful
experiences as a result of the policy of the singling out of
certain countries and imposing partial solutions, believes that
peace is indivisible, especially in cases where issues are
closely interrelated, as is the case in the Middle East. We
also believe that unilateral and partial arrangements are
bound to give rise to nothing but new disputes and conflicts.
In this context, I should like to affirm, on the basis of
the object-lessons learnt from our common experience, that
there can be no firm and lasting peace in the Middle East
without Lebanon and Syria. The accord reached between
Israel and the Palestinians will remain a mere single step
unless it is quickly complemented by substantive solutions
on the other Arab tracks. Lebanon, which is extremely
limited in the size of its territory, has a delicate population
composition and scant economic resources, cannot provide
a solution for Palestinians who have been uprooted from
their land. The responsibility for returning the Palestinians
Forty-eighth session - 30 September l993 15
to their homeland and for finding a satisfactory solution to
their status remains within the competence of the
international community. If we really wish to put an end
once for all to the chapters of pain and anguish in the
Middle East, then the cause of the Palestinians should be
addressed in such a manner that may ensure for them a
decent life commensurate with their legitimate aspirations
and the aspirations of all our countries after human rights.
Fourthly, in order to achieve peace, Lebanon is willing
to cooperate fully with the two co-sponsors of the peace
conference, particularly the United States of America, to
reach a comprehensive and just solution that would
safeguard the right of all parties to permanent peace, and put
an end once and for all to conflicts in the region. Towards
that end, Lebanon stands ready to assume its due share of
the responsibility.
